            Case 1:14-cr-00775-RJS Document 51 Filed 08/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

          -v-                                                   No. 14-cr-775 (RJS)
                                                                     ORDER
 JONATHAN READ,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Earlier this week, Defendant Jonathan Read was presented before Magistrate Judge Freeman

on several specified violations of supervised release. After denying those specifications, Read

consented to detention and was remanded to the custody of the United States Marshals Service and

the Bureau of Prisons pending resolution of those alleged violations.

         IT IS HEREBY ORDERED THAT the parties shall appear for a conference to discuss next

steps in this matter on September 9, 2020 at 12 noon in Courtroom 15A at the Daniel Patrick

Moynihan Courthouse, located at 500 Pearl Street, New York, New York. In light of the ongoing

COVID-19 pandemic, IT IS FURTHER ORDERED THAT no later than 5:00 p.m. on August 31,

2020, defense counsel shall submit a letter to the Court indicating whether Defendant Read wishes to

appear in person or remotely by videoconference (or, if videoconference is not reasonably available,

by teleconference). In addition, due to the flexibility required to accommodate the planning of

proceedings involving detained individuals, the Court will reserve (and the parties shall calendar)

September 11, 2020 at 2:00 p.m. as an alternate date for the conference.

SO ORDERED.

Dated:          August 27, 2020
                New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
